Title: To James Madison from Benjamin Henry Latrobe, 31 March 1812
From: Latrobe, Benjamin Henry
To: Madison, James


SirMarch 31st. 1812
By mistake I omitted to send my original appointment with the papers transmitted to You yesterday. If you think it necessary to transmit it to Congress I can I presume get it again by application to the Clerk of the House. Respectfully—Your obedt hble Servt.
B H Latrobe
P. S. Mr. Jefferson was mistaken in the Salary of the former persons employed Mr. Hoban & Mr. Hadfield had each 750£ p Annum or 2000$ & free house rent. This I did not discover till yesterday. Had I found it out sooner Mr. Jefferson, who committed to me the duty of both, & that of several, other measurers &c &c would certainly have corrected the error. It is now much too late to do more than make the remark.
